J-S40006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

THOMAS L. SCHORR,

                         Appellant                  No. 1218 MDA 2013


       Appeal from the Judgment of Sentence Entered April 29, 2013
         In the Court of Common Pleas of Northumberland County
            Criminal Division at No(s): CP-49-CR-0000898-2010


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED SEPTEMBER 15, 2014

      Appellant, Thomas L. Schorr, appeals from the judgment of sentence

of an aggregate term of 18

challenges the sufficiency of the evidence introduced at his trial.        After

careful review, we affirm.

      Appellant proceeded to a nonjury trial on April 15, 2013.     The facts

adduced at trial were as follows:

      On the date of the accident, [Appellant] and his girlfriend went
                                     where she lived with her mother,
      to pick up her and her boyfriend, Joel Nies. The home is
      situated at the end of a long, dirt driveway. Inexplicably,
      [Appellant] immediately upon leaving started to drive in an
      erratic fashion. Harris'[s] mother testified that when [Appellant]
      pulled away from the house she could hear the car "burn out"
      and heard stones hitting her vehicle, which was parked in the

                                                        "flying up the
      road" after turning out of the driveway. Harris'[s] mother was
J-S40006-14


      her daughter's cell phone. This was corroborated by Nies, who
      was in the backseat of the car with Harris. He testified that as
      [Appellant] drove down Rebecca Harris'[s] driveway, he slid on
      gravel and nearly failed to make it around a turn in the
      driveway.    At that point, both he and Bethany Harris told
      [Appellant] that if he was going to drive that way they were
      going to get out of the car. According to Nies, Harris was scared,
      and was shuddering and shaking, as she had been a passenger
      in a car that was in an accident just three months prior thereto.

      McKees Road a two-lane highway, [Appellant] continued to
      speed up and he left the road, nearly hitting several mailboxes.
      After that near miss, [Appellant] left the road again, traveling
      into a ditch so that the tires of the car were off the ground and
      Nies could see the ground next to his face. [Appellant] managed
      to drive the car out of the ditch and resumed his high speed, at
      which point Harris again pleaded with [Appellant], screaming:
      "Stop the car or I'm going to jump out." When [Appellant] still
      failed to stop the car or otherwise react in any way to her pleas,
      Harris jumped out. It was only then that [Appellant] finally
      stopped his car. While Harris was lying in the road bleeding from
      her head and struggling to breathe, [Appellant] did not render
      aid to her but instead proceeded to change a tire on his car,
      which had blown out when he careened into the ditch along the
      side of the road.

Trial Court Opinion (TCO), 9/13/13, at 2   3.



                                                  Id. at 1. At the conclusion



accidents involving death or serious bodily injury while not properly licensed,

recklessly endangering another person, disregarding traffic lanes, driving

vehicle at unsafe speed, reckless driving, and false reports; and two counts

each of driving while operating privileges are suspended or revoked, and

careless driving.   On May 28, 2013, Appellant was sentenced to an



                                     -2-
J-S40006-14



aggregate term of 18 -

appeal, as well as a timely concise statement of errors complained of on

appeal pursuant to Pa.R.A.P 1925(b).

        Appellant now presents the following question for our review:

        1. Was the evidence legally insufficient and[,] therefore[,] did
           the lower court err when it found Appellant guilty of accident
           involving death while not properly licensed and recklessly
           endangering another person?

                                           capitalization omitted).

        Appellant first argues that the evidence was not sufficient to sustain

his conviction for accident involving death while not properly licensed.1



occurred;




collision.2                                                           urisprudence has
____________________________________________


1
  Accidents involving death or personal injury while not properly licensed is
defined in applicable part at 75 Pa.C.S. § 3742.1: A person whose operating
privilege was disqualified, canceled, recalled, revoked or suspended and not
                             ense under this section if the person was the
driver of any vehicle and caused an accident resulting in injury or death of


2
    Our standard of review of such claims on appeal is well-settled:

        A claim challenging the sufficiency of the evidence is a question
        of law. Evidence will be deemed sufficient to support the verdict
        when it establishes each material element of the crime charged
        and the commission thereof by the accused, beyond a
(Footnote Continued Next Page)


                                           -3-
J-S40006-14




in 75 Pa.C.S. § 3742, accidents involving death or personal injury (which

criminalizes leaving the scene after a so-called hit-and-run accident). This



physical contact with a vehicle, other object, or person during the course of

                 Commonwealth v. Lowry, 55 A.3d 743, 748 (Pa. Super.

2012). This Court observed,

      To interpret Section 3742 to require some form of physical
      contact would permit defendants to circumvent that intent. For
      example, under Appellant's interpretation of Section 3742, a
      driver who intentionally runs someone off the road, yet does not
      contact the other vehicle, and then flees the scene, would not be
      guilty of a Section 3742 violation (although he may be guilty of
      other offenses). Certainly, such an absurd result was not the
      General Assembly's intent when it passed Section 3742.

Id. at 748.




                       _______________________
(Footnote Continued)

      reasonable doubt . . . . When reviewing the sufficiency claim the
      court is required to view the evidence in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (citations

omitted).




                                            -4-
J-S40006-14



      The Lowry




instant case.   The Lowry



language in 3742.1.

      However, the Lowry C

holding in Commonwealth v. Wisneski, 29 A.3d 1150 (Pa. 2011), noting

the Wisneski

                                                  Lowry, 55 A.3d at 749. In

Wisneski, the victim was subject to multiple collisions.      The Wisneski

Court concluded that the individual facts of a case would determine whether

a victim subjected to multiple collisions was also subjected to multiple

accidents within the meaning of the statute.     As such, the Supreme Court



for the purposes of section 3742.

      Moreover, it is not difficult to conceive of factual situations where a

driver could cause an accident resulting in injury or death where the victim

is not subjected to a collision

vehicle leaves the road, then stops abruptly on a rough surface, which

causes his passenger to suffer a concussion.        Accordingly, we conclude



3742.1 requires proof of a collision is without merit.

                                     -5-
J-S40006-14




                                                               the record.    As

observed by the trial court:


      Commonwealth must prove that a defendant acted with criminal
      negligence; on its face[,] the statute contains a causation
      element. Commonwealth v. Hurst, 889 A.2d 624 (Pa.Super.
      2005). In Commonwealth v. Rementer, 598 A.2d 1300 (Pa.
      Super. 1991), the Superior Court considered a defendant's
      challenge to his third-degree murder conviction on the basis that
      there was insufficient evidence on the issue of causation to prove
      that his conduct caused the victim's death. In Rementer, the
      victim was attempting to escape an ongoing assault by the
      Defendant when she was struck and killed by a car. Id. The
      Court reasoned that criminal causation involves a case-by-case
      determination of whether "the defendant's conduct [was] so
      directly and substantially linked to the actual result as to give
      rise to the imposition of criminal liability or was the actual result
      so remote and attenuated that it would be unfair to hold the
      defendant responsible for it." Id. at 1304-05. The Superior
      Court ultimately concluded that it was natural and foreseeable
      that an assault victim would attempt to escape the harm of an
      assault, and the victim in that case "was clearly intent upon
      escaping her assailant at any cost and attempted to do so
      repeatedly."    Id. at 1308.      Likewise, in this case it was
                                            -of-control driving could or

      only did [Appellant] lose control of the car multiple times before
      the victim exited the vehicle, the victim, who had a history of
      being a victim of a prior motor vehicle accident on this same
      road, also pleaded with him to stop the car, told him that she
      wanted to get out of the car before they he [sic] had even left
      her driveway, and plainly told him right before she did so: "Stop
      the car or I'm going to jump out." Thus, [Appellant] was aware
      of her intentions[,] yet recklessly ignored her pleas while
      continuing to drive in a [dangerous] manner. While a person
      driving down the road in a normal fashion could not be expected
      to anticipate that a rear seat passenger would decide to jump
      out of the moving car, this case presents a far different factual
      scenario. This case presents the other end of the spectrum as


                                      -6-
J-S40006-14


       referred to in Rementer, ie., conduct by a defendant that gives
       rise to criminal liability [because] [that] defendant is aware of
       the risk of harm posed to the victim[,] and persists in such
       conduct.

TCO at 3 - 5



conviction of accidents involving death is meritless.

                                                                      cient to

sustain his conviction for recklessly endangering another person. Appellant




26.    Furthermor

                                                                       Id.

       Recklessly endangering another person is defined at 18 Pa.C.S. §

2705     A person commits a misdemeanor of the second degree if he

recklessly engages in conduct which places or may place another person in




left the road surface, nearly striking several mailboxes; and then navigated

the car into a ditch. Even then, Appellant did not stop the car, and damaged

a tire as he continued to drive. Appellant refused to stop over the increasing

objections of his passengers, even as he traveled 71 feet along a berm. We



driving placed his passengers in danger of death or serious bodily injury.



                                     -7-
J-S40006-14



                                                                     ot result



the causation required to support a conviction under this statute.        The

statute criminalizes conduct which places another in danger of death or

serious bodily injury, regardless of whether such injury results.         See

Commonwealth v. Trowbridge, 395 A.2d 1337, 1340 (Pa. Super. 1978)

(holding that a                                                mens rea [of]

recklessness, (2) an actus reus



                                               The record clearly supports the



of serious bodily injury. As such, this claim is meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2014




                                      -8-